Citation Nr: 1641317	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-24 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to service-connected traumatic arthritis of the left ankle.

2.  Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2011, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case for further development in January 2012 and May 2014.  The case has since been returned to the Board for appellate review.  

In the May 2014 decision, the Board recharacterized the issue of entitlement to service connection for a cervical, thoracic, and lumbar spinal disorder into two separate issues - (1) entitlement to service connection for a back disorder, and (2) entitlement to service connection for a neck disorder.  The Board granted service connection for a back disorder.  While on remand, the Agency of Original Jurisdiction (AOJ) effectuated the grant of service connection for chronic back strain in a June 2014 rating decision and assigned a 40 percent evaluation, effective from January 7, 2009.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As such, no further consideration is necessary.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted additional private treatment records from the Grace Medical Group.  While the RO requested treatment records from the Grace Medical Group in April 2015 and obtained them in May 2015, the Veteran's May 2016 submission indicates that additional treatment records may be available that are relevant to the claim for service connection for a cervical spine disorder.  Moreover, since the May 2014 remand, the Veteran submitted a statement from his chiropractor in June 2014, indicating that there may be additional chiropractic treatment records available.  Therefore, the AOJ should attempt to obtain any outstanding, relevant private medical records.

In addition, the Board notes that VA examiner have provided medical opinions in January 2012 and March 2016 in connection with the claim for service connection for a cervical spine disorder.  However, those opinions do not address whether the Veteran's service-connected traumatic arthritis of the left ankle may have aggravated his cervical spine disorder.  Therefore, an additional medical opinion is needed.

Finally, the Board notes that the RO issued a rating decision in January 2013 that, in pertinent part, denied service connection for bilateral hearing loss.  The Veteran submitted a notice of disagreement with that denial; however, the AOJ has not issued a statement of the case (SOC).  Therefore, a remand is required to issue a SOC for that issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a SOC that addresses the issue of entitlement to service connection for bilateral hearing loss.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant and his representative that this particular issue will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a neck disorder.  A specific request should be made for any outstanding treatment records from Grace Medical Group and Decker Chiropractic.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

A specific request should also be made for any outstanding VA treatment records relevant to the claim.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran has a cervical spine disorder that is either caused by or aggravated by his service-connected traumatic arthritis of the left ankle, including as due to a limp resulting from that disability.  

In rendering this opinion, the examiner should note that the Veteran's VA treatment records note an antalgic gait in addition to degenerative disc disease of the cervical spine and cervical spondylosis.  The Veteran's chiropractor has also noted that this limp is related to a cervical spinal disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and be afforded a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

